Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 03/28/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 14 recites a surgical system comprising: a surgical instrument actuation mechanism comprising: a housing; and a carriage disposed within the housing and configured to translate between a proximal end of the housing and a distal end of the housing; and a surgical instrument releasably coupleable with the carriage, the surgical instrument comprising a handle extending radially away from a longitudinal axis of the housing, wherein, while the surgical instrument is coupled with the carriage: (i) the handle extends radially outward farther than the housing while the carriage is at the proximal end of the housing and (ii) the housing extends radially outward farther than the handle while the carriage is at the distal end of the housing
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2015/0196365 (Kostrzewski et al.)
Regarding claim 1, Kostrzewski discloses as shown in Figures 3, 5A, 5B, 6, 7A, 7B, a surgical system comprising: an instrument manipulator comprising an outer housing (rigid hollow tubular structure 306, see paragraph [0072]) and an instrument receptacle (receptacle within rigid hollow tubular structure 306 through which the surgical tool passes, shown in Figure 3) in the outer housing, wherein the outer housing extends around a longitudinal axis, wherein a proximal portion (portion generally indicated as A) of the outer housing defines a proximal outer housing boundary around the longitudinal axis, and wherein a distal portion (portion generally indicated as B) of the outer housing defines a distal outer housing boundary, the distal portion of the outer housing having a cutout volume (volume generally indicated as C) extending along the longitudinal axis;

    PNG
    media_image1.png
    650
    635
    media_image1.png
    Greyscale



 a surgical instrument (tool system 400, see paragraph [0073]) comprising a handle (navigation maker 412 and peg 420), wherein a radial extension (portion of peg 420 within channel shown in Figure 7A, 7B)) of the handle of the surgical instrument is completely within the cutout volume while the surgical instrument is received in the instrument receptacle of the instrument manipulator.
Regarding claim 9, Kostrzewski discloses assh shown in Figures 3, 5A, 5B, 6, 7A, 7B a surgical system comprising: a surgical instrument actuation mechanism comprising a housing (rigid hollow tubular structure 306, see paragraph [0072]) defining an outer periphery; and a surgical instrument (tool system 400, see paragraph [0073]) releasably coupleable with the surgical instrument actuation mechanism and comprising a handle (navigation maker 412 and peg 420), wherein, while the surgical instrument is coupled with the surgical instrument actuation mechanism, the handle is within a radius of a maximum outer periphery of the housing and extends radially outward from a radius of a minimum outer periphery of the housing. 
Claim(s) 1, 2, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2017/0020615 (Koenig et al.)
 a surgical system comprising: an instrument manipulator comprising an outer housing (sterile barrier tool interface 450, see paragraph [0085]) and an instrument receptacle (receptacle defined by inner surface of sterile barrier tool interface 450 ) in the outer housing, wherein the outer housing extends around a longitudinal axis, wherein a proximal portion (generally indicated as A) of the outer housing defines a proximal outer housing boundary around the longitudinal axis, and wherein a distal portion (generally indicated as B) of the outer housing defines a distal outer housing boundary, the distal portion of the outer housing having a cutout volume (volume generally indicated as C) extending along the longitudinal axis; and a surgical instrument (tool 420, see paragraph [0091]) comprising a handle (tool housing 425, see paragraph [0091]), wherein a radial extension of the handle of the surgical instrument is completely within the cutout volume while the surgical instrument is received in the instrument receptacle of the instrument manipulator, wherein the cutout volume extends parallel to the longitudinal axis. See paragraph [0091].

    PNG
    media_image2.png
    470
    507
    media_image2.png
    Greyscale

 a surgical system comprising: a surgical instrument actuation mechanism comprising a housing (sterile barrier tool interface 450, see paragraph [0085]) defining an outer periphery; and a surgical instrument (tool 420, see paragraph [0091]) releasably coupleable with the surgical instrument actuation mechanism and comprising a handle (tool housing 425, see paragraph [0091]), wherein, while the surgical instrument is coupled with the surgical instrument actuation mechanism, the handle is within a radius of a maximum outer periphery of the housing and extends radially outward from a radius of a minimum outer periphery of the housing. 



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2017/0020615 (Koenig et al.)
Regarding claims 3-4, 6 Koenig discloses the distal portion of the outer housing has a curved wall portion (generally indicated as D):

    PNG
    media_image2.png
    470
    507
    media_image2.png
    Greyscale


Koenig fails to disclose wherein the distal portion of the outer housing has a D-shaped cross-section that includes a flat wall portion, wherein the cutout volume is defined between the flat wall portion and an extension of the curved wall portion that is radially outward of the flat wall portion. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the distal portion of the outer housing to have a D-shaped cross-section that includes a curved wall portion and a flat wall portion wherein the cutout volume is defined between the flat wall portion and an extension of the curved wall portion that is radially outward of the flat wall portion, as a matter of engineering design choice.
Applicant has not disclosed the shape of the distal portion provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraphs [0028] [0187]; One of ordinary skill in the art, furthermore, would have expected Koenig’s distal portion (having a c-shape), and applicant’s 
Regarding claim 5, Koenig discloses wherein a cross-sectional shape of the curved wall portion (generally indicated as D) is an arcuate or circular segment wall portion. See Figure 7A.

    PNG
    media_image2.png
    470
    507
    media_image2.png
    Greyscale


Regarding claim 7, Koenig fails to disclose wherein the proximal portion of the outer housing has a smaller outer profile that the distal portion of the outer housing. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the proximal portion of the outer housing has a smaller outer profile that the distal portion of the outer housing, as a matter of engineering design choice.
Applicant has not disclosed the outer profiles of the proximal and distal portions of the outer housing provides an advantage, is used for a particular purpose, or solves a stated problem. See 
Regarding claim 8, Koenig fails to disclose wherein the radial extension of the handle extends radially beyond the proximal outer housing boundary while the surgical instrument is received in the instrument receptacle of the instrument manipulator.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the radial extension of the handle extends radially beyond the proximal outer housing boundary while the surgical instrument is received in the instrument receptacle of the instrument manipulator, as a matter of engineering design choice.
Applicant has not disclosed how far the radial extension extends radially provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraphs [0028] [0187]; One of ordinary skill in the art, furthermore, would have expected Koenig’s radial extenion, and applicant’s invention, to perform equally well with either profile because both spacing dimensions would perform the same function of mating with the housing equally well given the relative dimensions disclosed.
Regarding claim 10,  Koenig fails to disclose wherein the proximal portion of the outer housing has a smaller outer profile that the distal portion of the outer housing wherein the maximum outer periphery of the housing is a distal portion of the housing and the minimum outer periphery of the housing is a proximal portion of the housing. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the proximal portion of the outer housing has a smaller outer profile that the distal portion of the outer housing wherein the maximum outer periphery of the housing is a distal portion of the housing and the minimum outer periphery of the housing is a proximal portion of the housing, as a matter of engineering design choice.
Applicant has not disclosed the outer profiles of the proximal and distal portions of the outer housing provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraphs [0028] [0187]; One of ordinary skill in the art, furthermore, would have expected Koenig’s 
Regarding claims 11-13, Koenig fails to disclose wherein the distal portion of the outer housing has a D-shaped cross-section that includes a flat wall portion, wherein the cutout volume is defined between the flat wall portion and an extension of the curved wall portion that is radially outward of the flat wall portion. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the distal portion of the outer housing to have a D-shaped cross-section that includes a curved wall portion and a flat wall portion wherein the cutout volume is defined between the flat wall portion and an extension of the curved wall portion that is radially outward of the flat wall portion, as a matter of engineering design choice.
Applicant has not disclosed the shape of the distal portion provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraphs [0028] [0187]; One of ordinary skill in the art, furthermore, would have expected Koenig’s distal portion (having a c-shape), and applicant’s invention, to perform equally well with either shape because both spacing dimensions would perform the same function of receiving the instrument equally well given the relative dimensions disclosed.

Conclusion
Additional art made of record:	U.S. Patent Publication Number 2019/0000580 (Schieib) teaches the surgical system substantially as recited in claims 1, 9

    PNG
    media_image3.png
    546
    585
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771